Name: Council Regulation (EEC) No 1127/89 of 27 April 1989 amending Regulation (EEC) No 2245/88 introducing a guarantee threshold system for peaches in syrup
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  agricultural structures and production
 Date Published: nan

 No L 118 / 32 Official Journal of the European Communities 29 . 4 . 89 COUNCIL REGULATION (EEC) No 1127/89 of 27 April 1989 amending Regulation (EEC) No 2245 /88 introducing a guarantee threshold system for peaches in syrup 1 . The title is replaced by the following: 'Council Regulation (EEC) No 2245 / 88 of 19 July 1988 introducing guarantee threshold systems for peaches and pears in syrup and /or in natural fruit juice'. 2 . Article 1 is replaced by the following: 'Article 1 1 . A guarantee threshold of 502 000 tonnes net weight for peaches in syrup and /or in natural fruit juice falling within CN codes 2008 70 61 , 2008 70 69 , 2008 70 71 , 2008 70 79 , 2008 70 91 and 2008 70 99 is hereby set for each marketing year for the Community , except Spain . 2 . A guarantee threshold of 102 805 tonnes of Williams and Rocha pears in syrup and/or in natural fruit juice falling within CN codes 2008 40 51 , 2008 40 59,2008 40 71 , 2008 40 79 , 2008 40 91 and 2008 40 99 is hereby set for each marketing year for the Community . 3 . If the guarantee thresholds set in paragraphs 1 and 2 are overrun , the aid for the following marketing year shall be reduced in proportion to the overrun recorded for the product . The overrun shall be calculated on the basis of the average of the quantities produced in the three marketing years preceding that for which the aid is to be fixed .' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 426 / 86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ( 1 ), as last amended by Regulation (EEC) No 1125 / 89 ( z), and in particular Article 2 ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Regulation (EEC) No 426 / 86 introduced a system of production aid for certain processed fruit and vegetable products ; whereas , if a major imbalance between production and market outlets as mentioned in the said Article 2 ( 3 ) arises , appropriate measures may be taken; Whereas Regulation (EEC) No 991 / 84 ( 4 ), as last amended by Regulation (EEC) No 485 / 86 ( s ), has already restricted the granting of the production aid where Williams pears preserved in syrup are concerned ; whereas a Community guarantee threshold arrangement for pears in syrup of the varieties Williams and Rocha should be introduced of the same type as introduced for peaches in syrup by Regulation (EEC) No 2245 / 88 ( 6 ); whereas the threshold is to be determined on the basis of the quantities of Williams pears for which the production aid is granted and of the production volume for the Rocha variety in Portugal ; whereas Regulation (EEC) No 2245/ 88 should in consequence be supplemented and Regulation (EEC) No 991 / 84 repealed, Article 2 Regulation (EEC) No 991 / 84 is hereby repealed .HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2245 / 88 is hereby amended as follows: ( ») OJ No L 49 , 27. 2 . 1986 , p. 1 . ( 2 ) See page 29 of this Official Journal . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1989 / 90 marketing year. ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p . 70 . ( «) OJ No L 103 , 16 . 4 . 1984 , p . 22 . ( s ) OJ No L 54 , 1 . 3 . 1986 , p . 12 . ( «) OJ No L 198 , 26 . 7 . 1988 , p . 18 . 29 . 4 . 89 Official Journal of the European Communities No L 118 / 33 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 April 1989 . For the Council The President J. BARRINUEVO PENA